Citation Nr: 1337572	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  08-00 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder. 

2. Entitlement to an evaluation in excess of 30 percent for tinea pedis with onychomycosis of the feet and tinea manus of the hands. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active duty service from October 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2006 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.  The Board notes that original jurisdiction has been transferred to the RO in Nashville, Tennessee.  

This matter was previously before the Board in December 2011, at which time the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for PTSD, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development, and specifically, to obtain federal records.  The issue relating to an increased rating for a skin condition affecting the feet and hands was also remanded for the purpose of obtaining a VA examination.  

Judicial precedent now provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal as one of entitlement to service connection for a psychiatric disorder, however diagnosed. 

The issues of entitlement to service connection for hyperhidrosis and hyperkeratosis (papulosquamous skin disorder) as secondary to service-connected tinea pedis with onychomycosis and tinea manus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  See March 2012 VA Skin Examination (DBQ).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's service connected tinea pedis with onychomycosis and tinea manus is manifested by involvement of the hands, feet, and forearms with less than 20 percent of the entire body or exposed areas affected and without systemic therapy of corticosteroids or immunosuppressive drugs, the diagnostic criteria adequately describe the severity and symptomatology of his skin disorder. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected tinea pedis with onychomycosis of the feet and tinea manus of the hands, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in April 2007. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was subsequently re-adjudicated in a statement of the case and supplemental statements of the case.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  Records from the Social Security Administration (SSA) have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim and was afforded an opportunity to give testimony before the Board.  Neither the Veteran nor his representative has indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the AMC has substantially complied with the Board's December 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Board notes that the Veteran's Virtual VA eFolder must be reviewed as the eFolder is an extension of the paper file.  

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart, 21 Vet. App. at 509.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Furthermore, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

Entitlement to an evaluation in excess of 30 percent for tinea pedis with onychomycosis of the feet and tinea manus of the hands.

The Veteran's service-connected tinea pedis with onychomycosis of the feet and tinea manus of the hands is currently evaluated as 30 percent disabling. See 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  The hyphenated code used for rating the disability indicates that the disability includes both dermatophytosis, Diagnostic Code 7813, and dermatitis/eczema, under Diagnostic Code 7806.  The specific order of the diagnostic codes indicates that the skin disability is rated on the basis of dermatitis/eczema. See 38 C.F.R. § 4.27 (2013). 

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008; however, the old and new criteria with respect to the issue decided herein are identical.  Compare 38 C.F.R. § 4.118, Diagnostic Codes 7806-7833 (2007) with 38 C.F.R. § 4.118, Diagnostic Codes 7806-7833 (2013).  The revisions apply to the criteria used to rate scars.  As indicated further below, there are no scars related to the Veteran's skin condition.  

The Veteran's claim for an increased rating was received in April 2007.  On his January 2008 VA Form 9, the Veteran asserted that his skin disability was more severe than currently rated due to symptoms such as a constant rash, itching, bleeding, and toes turning white.  He also stated that he had been prescribed "shots" for his skin condition but refused to take them due to a fear of needles. See April 2008 VA Form 9. 

Throughout the course of this appeal, the Veteran's skin condition has been evaluated as 30 percent disabling, which reflects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A July 2006 VA treatment record indicated that the Veteran requested an antifungal powder to put in his shoes, in addition to clotrimazole cream and solution.  A contemporaneous note reflected a diagnosis of "psoriasis" that was predominately on the hands and controlled with a topical steroid. See also VA Treatment Record Follow-up Note, March 2007, 

April 2007 VA treatment records indicate that the Veteran's skin was intact, toenails were thick and dystrophic, and a medication list indicated that the Veteran was currently prescribed bethamethasone valerate 0.1% ointment (to reduce itching and rash), clotrimazole 1% top cream and solution (for fungal infection/toes), and miconazole nitrate 2% top powder (for fungal infection).  

The Veteran underwent a VA/QTC skin examination in May 2007.  At that time, with respect to dermatophytosis, the Veteran endorsed constant itching, crusting, and whitening of the toes involving areas that are exposed to the sun (including the hands).  He reported that, over the past 12 months, he received topical medication only for the skin condition.  He reported no side effects from the medication.  Functional impairment was noted as pain and itchiness.  With respect to tinea pedis, he endorsed constant itching and crusting, affecting the areas exposed to the sun.  Over the past 12 months, he received topical medication only (with no side effects).  Functional impairment was noted as not being able to stand or walk on his feet sometimes due to pain, itching, and occasional bleeding.  

Objectively, no scars were present.  Tinea corporis, tinea pedis, and onychomycosis skin conditions were present.  The skin located on the bilateral palms and feet had the following characteristics: hyperpigmentation of less than 6 square inches, but no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, and limitation of motion.  The skin lesion coverage of the exposed area was 1 percent; the skin lesion coverage relative to the whole body was 0.5 percent.  

The pertinent diagnoses were as follows: dermatophytosis with subjectively itching rash in both palms, and objectively hyperpigmented patches/lesions in both palms; and tinea pedis with onychomycosis of the feet, with subjectively itching rash in both feet and yellow toe nails, and objectively yellow discoloration in all toenails, and patches of hyperpigmented, well-demarcated lesions in both feet. 

A September 2007 VA podiatry note shows no foot complaints; objectively, the toenails were thickened, and dystrophic with subungual debris, but without maceration, erythema, or open lesions.  The diagnostic impression was mild bunion and onychomycosis.  The podiatrist indicated that there was "no need for treatment." 

VA treatment records dated from 2008 to 2012, reflect ongoing treatment for skin problems.  For example, a May 2008 note reflected complaints of a rash on the bilateral hands, which was diagnosed as contact dermatitis.  The Veteran was prescribed hydrocortisone cream.  In June 2010, a general VA treatment note reflected that the Veteran's "eczema" improved with use of steroid cream.  A June 2011 VA Review of Systems (ROS) noted the absence of any skin rashes.  A May 2012 VA treatment record indicated complaints of itchy feet; the Veteran was diagnosed with mild tinea pedis and prescribed clotrimazole cream. 

The Veteran underwent a VA skin examination in March 2012; at that time he was diagnosed with the following skin conditions: eczema, dermatophytosis, including onychomycosis, hyperkeratosis, and hyperhidrosis.  None of the skin conditions caused scarring or disfigurement of the head face or neck.  The examiner noted that the Veteran had been treated with topical corticosteroids in the past 12 months, with a duration of 6 weeks or more, but not constant.  There were no treatments or procedures, other than topical medications, in the past 12 months.  There were no debilitating episodes in the past 12 months.  There were no non-debilitating episodes of uticaria, primarily cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  With respect to eczema, the total body area affected was less than 5 percent, with 0 percent of exposed area being affected.  With respect to infection of the skin, the total body area affected was less than 5 percent, with 0 percent of exposed area being affected.  With respect to papulosquamous disorder, the total body area affected was less than 5 percent, with less than 5 percent of exposed area being affected.  The examiner indicated no other pertinent physical findings, complications, conditions, signs and/or symptoms, other than those described above.  The examiner also opined that the Veteran's skin conditions did not impact his ability to work and that he was currently unemployed due to his back problems.  The examiner stated that the Veteran had not used topical anti-fungal medication since he used up his prescription in 2000.  

Objectively, the Veteran had both fungal and eczema conditions with associated hyperhidrosis; there were three (4 millimeter) hyperkeratotic eruptions on the hands, but no eczema or tinea manus (the Veteran stated that this condition "comes and goes").  The toenails were stunted, deformed, thick, and black with thick skin underneath the nails, and the soles of the feet were very dry with superficial cracking.  Hyperhidrosis was not being treated and was not present upon examination.  The examiner stated that the Veteran's current skin conditions noted in the skin VA examination were the same conditions for which he was currently service-connected and that their intensity varied.  

A September 2012 VA addendum opinion noted clarified that tinea manus affected less than 5 percent of exposed areas (hands); eczema on the forearms affected less than 5 percent of the total body; papulosquamous/hyperkeratosis (same) on the hands and feet affected less than 5 percent of exposed areas and total body; and tinea pedis and onychomycosis (combined) affected less than 5 percent.  The examiner further noted that all conditions did not combine to 15 percent and that the total body percentage for all diagnoses combined was approximately 3 to 4 percent.  With respect to the diagnosed papulosquamous disorder (which is the same as hyperkeratosis), the examiner noted the severity as "able to handle paper or tools after treatment."  

For dermatitis or eczema, a maximum 60 percent evaluation is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, the VA examiners have noted significantly less involvement of skin area than is required for an increased evaluation: the 2007 examiner found involvement of 0.5 percent of total body surface and the 2012 examiner found involvement of 3 to 4 percent of total body surface area for all diagnosed skin conditions combined.  In addition, the VA examiners found no use of systemic therapy involving corticosteroids (only topical corticosteroid creams, and not constant use) and no immunosuppressive drugs.  Accordingly, an increased evaluation is not warranted under Diagnostic Code 7806, for any portion of the period on appeal. 

The Board has considered the application of other diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

For exfoliative dermatitis or erythroderma, a 60 percent evaluation is assigned for generalized involvement of the skin without systemic manifestations, and; constant or near constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period; and a 100 percent evaluation is assigned for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7817 (2013). 

Here, however, the evidence does not show treatment by systemic therapy such as corticosteroids, retinoids, PUVA, UVB, or electron beam therapy, let alone a diagnosis of exfoliative dermatitis.  Thus, an increased evaluation on this basis is not warranted.

Additionally, the evidence shows there are no scars associated with the service-connected skin conditions, as both the 2007 and 2012 examiners noted there was no scarring. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Therefore, separate or higher ratings cannot be assigned under those Diagnostic Codes. 

With respect to papulosquamous skin disorders (i.e., hyperkeratosis), a 60 percent evaluation is assigned where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic medications or intensive light therapy required during the past 12 months. See 38 C.F.R. § 4.118, Diagnostic Code 7822.  Here, however, the evidence does not show involvement of 40 percent of the entire body/exposed affected areas and treatment by systemic medications or intensive light therapy.  Thus, an increased evaluation on this basis is not warranted. 

 (NOTE: the issues of entitlement to service connection for hyperhidrosis and hyperkeratosis (papulosquamous skin disorder) as secondary to service-connected tinea pedis with onychomycosis and tinea manus, are being referred to the AOJ herein). 

Furthermore, the evidence does not show american leishmaniasis, old world leishmaniasis, discoid lupus, erythematosus or subacute cutaneous lupus erythematosus, tuberculosis luposa/lupus vulgaris, bullous disorders, benign or malignant skin neoplasms, cutaneous manifestations of collagen vascular disease not listed elsewhere, vitiligo, diseases of keratinization, urticaria, primary cutaneous vasculitis, erythema multiforme, acne, chloracne, scarring alopecia, alopecia areata, or malignant melanoma. See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7811, 7815, 7818-7819, 7821, 7823-7831, 7833 (2013). 

Additionally, dermatophytosis and onychomycosis are rated on disfigurement of the head, face, or neck, scars, or on dermatitis. 38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  As noted above, there are no scars associated with the skin disorders and the diagnostic code for dermatitis does not provide for an increased evaluation.  Moreover, psoriasis is rated under the same criteria that eczema is rated under; thus no increased evaluation on this basis is warranted. See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2013).  Alternative diagnostic codes, therefore, also do not provide for an increased evaluation for any portion of the appeal period. 

Lastly, the Board recognizes that the Veteran's skin conditions have been shown to have active and inactive stages.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is generally required. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (noting that the frequency and duration of skin outbreaks and the appearance and virulence of symptoms during such outbreaks must be addressed).  However, the Veteran has been afforded multiple VA examinations, in both warmer and colder months, and during both active and inactive stages of the variously diagnosed skin conditions.  Moreover, the Veteran has not indicated that his symptoms have worsened since his most recent VA examination in 2012.  Therefore, the Board finds that the results of that examination, in tandem with the other pertinent evidence detailed above, sufficiently represent the severity and provide a sufficient overall picture of the Veteran's service-connected skin disorders.  The Board further finds that such evidence collectively establishes that the Veteran is not entitled to higher rating for his skin disorders under the applicable schedular criteria.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected skin conditions, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's skin conditions, as the criteria assess the percentage of body affected, medications taken, other treatments, and systemic body effects.  The Veteran has not described any unusual or exceptional features associated with his disability, and he has not described impairment that has affected him in an unusual or exceptional way.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not indicated that his service-connected skin disorders alone render him unable to find substantial gainful employment.  The records associated with his SSA disability benefits relate to his psychiatric disorders and orthopedic conditions.  There is no finding that the skin disorders preclude the Veteran from obtaining any gainful employment.  In fact, the 2012 VA examiner expressly stated that his skin conditions did not impact his ability to work.  Further, the record does not show that he is incapable of obtaining some type of gainful employment due to his skin disorders.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 30 percent for tinea pedis with onychomycosis of the feet and tinea manus of the hands is denied. 


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claims on appeal.

The Veteran contends that he has an acquired psychiatric disorder, variously diagnosed, due to an in-service (non-combat related) stressor event.  His reported stressor occurred in October 1975 when he was on temporary duty (TDY) to Fort Chaffee, at which time he witnessed a young civilian being raped by 12 service men in a military building.  He maintains that he reported the incident to the military police and that he was a witness for both the defense and the prosecution, and that he was later threatened by a prosecutor in Panama.  In addition to the Veteran's own statements regarding this incident, his ex-wife has also submitted statements regarding the Veteran's alleged witnessing of the in-service attack and his subsequent behavioral changes. See April 2007 Letter From L.H. 

Numerous attempts have been made to verify the Veteran's reported stressor up to this point.  Most recently, in December 2011, the Board remanded the claim (in part) to follow-up on earlier record inquiries pertaining to the Veteran's alleged participation in a rape trial in 1975, from the Office of the Clerk of Courts, U.S. Army Judiciary.  Pursuant to the Board's December 2011 remand, the AMC sent a letter, requesting any pertinent information regarding the in-service assault, to the "Department of the Army, U.S. Army Legal Services Agency, U.S. Army Judiciary, 901 N. Stuart Street, Arlington, Virginia, 22203-1837."  This letter, however, was later returned as "return to sender."  An online search reveals that the full address for the Clerk of Court, U.S. Army Legal Services Agency, contains a suite number (Suite 1200), which was not included in the AMC's addressee line. See http://dpclo.defense.gov/privacy/SORNS/component/army/A0027-10b_DAJA.html.  

Whether the letter requesting stressor information was returned as a result of this oversight is unclear; nevertheless, as the Board is already remanding this claim for other reasons addressed below, the Board finds that an additional attempt, using the full address, should be made upon remand. 

Additionally, the Veteran has not yet been afforded a VA examination in connection with his current claim for an acquired psychiatric disorder.  In this regard, the Veteran has endorsed ongoing psychological symptomatology since service.  Moreover, current (and past) VA treatment records reflect diagnoses PTSD, depression, and adjustment disorder.  Notably, an August 2000 VA mental examination diagnosed PTSD (Axis I) and related the diagnosis to the Veteran's reports of witnessing a rape in 1975 at Fort Chaffee, in which he was called upon to be a witness at a subsequent trial.  A February 2011 VA mental health treatment note (Memphis VAMC) diagnosed the Veteran with adjustment disorder with depression, acknowledging that he had been previously diagnosed with PTSD, but not since coming to the Memphis VAMC. The VA mental health provider went on to state that while the Veteran did not meet the criteria for combat-related PTSD, "it was not clear whether he meets Criteria A for non-combat PTSD." See VAMC Treatment Records, Virtual VA Claims File.  

There is sufficient indication in this case including based on current psychiatric diagnoses and statements by the Veteran and other family members to support the need for a VA examination for compensation purposes to address whether any current psychiatric disorder may be related to service, to include any PTSD related to an in-service stressor. 38 C.F.R. § 3.159(c)(4); 3.303, McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  This should specifically include a request for all psychiatric/mental health treatment records from the VA Medical Center(s) located in Washington State, dated prior to November 1997.  

The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims folder. 

2. Contemporaneously with its notice to the Veteran as detailed in paragraph 1, the RO/AMC must afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, as to his claimed stressor(s).  

The RO/AMC then must contact all appropriate sources in order to further attempt to verify the Veteran's reported in-service stressors, using any information submitted. 

In particular, apart from contacting any other sources and/or record depositories it identifies, the RO/AMC should contact the following agencies and request a copy of any court-martial and/or investigative proceedings concerning the Veteran's witnessing of a civilian being raped by 12 military service men in a military building while he was on temporary duty (TDY) at Fort Chaffee in October 1975, and his participation in the subsequent trial: 

1) Clerk of Court, U.S. Army Legal Services Agency, 901 North Stuart Street, Suite 1200, Arlington, VA 22203-1837; 

2) Washington National Records Center, 4205 Suitland Road, Suitland, MD 20746-8001; 

3) National Personnel Records Center, 9700 Page Avenue, St. Louis, MO 63132-5200; and 

4) Office of the Judge Advocate General, Criminal Law Division, Department of the Army, Washington, DC 20310-2200.

3. Thereafter, the RO/AMC must review the claims file, ensure that all of the foregoing development actions have been conducted and completed in full, and take any additional development deemed necessary.  

4. Regardless of whether verification of the Veteran's in-service stressors is possible, he must be scheduled for a VA psychiatric examination before an appropriate specialist to determine what, if any, psychiatric disability he suffers from, to include depression, adjustment disorder, PTSD, or any other disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es). 

The examiner should address the following:

(a) What is the appropriate diagnosis(es) associated with the Veteran's psychiatric symptomatology? 

(b) If PTSD is diagnosed, can the Veteran's PTSD be related to any alleged in-service stressor. 

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that this disorder(s) manifested during, or as a result of, active military service. 

A complete rationale for all opinions expressed must be provided.  The examiner should also discuss the lay statements provided by the Veteran in support of his claim and reconcile all previous psychological diagnoses of record with the currently diagnosed disorders. See, e.g., August 2008 VA Mental Examination (diagnosing PTSD and relating it to the reported in-service stressor). 

5. Readjudicate the Veteran's claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) that notifies him of all applicable rating criteria with respect to his claims.  An appropriate amount of time should be afforded to the Veteran before returning his case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


